Citation Nr: 1442159	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-09 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for right hip injury residuals.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for left shoulder injury residuals.

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for right and left knee injury residuals.

4.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for left ankle injury residuals.

5.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for back injury residuals.

6.  Entitlement to service connection for right hip injury residuals.  

7.  Entitlement to service connection for left shoulder injury residuals.

8.  Entitlement to service connection for right and left knee injury residuals.

9.  Entitlement to service connection for left ankle injury residuals.

10.  Entitlement to service connection for back injury residuals.


REPRESENTATION

Appellant represented by:	Jules F. Miller, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from February 1953 to February 1954.  He also had service with the Pennsylvania Army National Guard between February 1954 and July 1965, to include service as a full-time civilian technician.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 administrative decision issued by the Department of Veterans Affairs (VA) "Tiger Team," located at the Regional Office (RO) in Cleveland, Ohio.  

In July 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

Given the Board's favorable disposition of each of the petitions to reopen-the Board has characterized the appeal as encompassing the matters set forth on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for injury residuals involving the right knee, left knee, left ankle, and back are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In unappealed decisions dated in February 1964, January 1965, and January 1994, service connection for injury residuals involving the right hip, left shoulder, right knee, left knee, left ankle, and back was denied and no new and material evidence pertinent to these claims were received by VA within one year from the date that the RO mailed notice of the adverse determinations to the Veteran.

2.  Evidence received since the January 1994 decision is new and raises a reasonable possibility of substantiating the underlying claims for service connection for right hip, left shoulder, right knee, left knee, left ankle, and back disabilities. 

3.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows that the Veteran was treated for a right hip injury sustained during a period of inactive duty training (IDT) in June 1961; there is competent and credible evidence of continuing symptomatology since separation from service; and there is an approximate balance of positive and negative evidence as to whether his currently diagnosed status post total right hip arthroplasty is related to this period of service.

4.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows that the Veteran was treated for a left shoulder injury sustained during a period of IDT in June 1961; there is competent and credible evidence of continuing symptomatology since separation from service; and there is an approximate balance of positive and negative evidence as to whether his currently diagnosed degenerative joint disease of the left shoulder is related to this period of service.


CONCLUSIONS OF LAW

1.  The January 1994 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for left shoulder, right hip, right knee, left knee, left ankle, and back injury residuals.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2013).

3.  The criteria for service connection for status post right total hip arthroplasty are met.  38 U.S.C.A. §§ 101(21) and (24), 1110, 1131, 5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013). 

4.  The criteria for service connection for degenerative joint disease of the left shoulder are met.  38 U.S.C.A. §§ 101(21) and (24), 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Given the Board's favorable disposition of the each of the petitions to reopen the claims for service connection and the Board's grant of service connection for status post right total hip arthroplasty and for left shoulder degenerative joint disease, the Board finds that all notification and development action need to fairly adjudicate this part of the appeal has been accomplished.  

II.  Law and Analysis - New and Material Evidence 

Claims for entitlement to service connection for right hip, left shoulder, bilateral knee, left ankle, and back disabilities were initially denied by an unappealed rating decision in February 1964, because the Veteran was considered to have not been on active duty and there was no line of duty determination.  The RO subsequently declined to reopen these service connection claims in unappealed rating decisions in January 1965 and January 1994.  The Veteran did not appeal these adverse determinations, nor did he submit new and material evidence within a year following these decisions.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  These decisions therefore, became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  

In November 2008, the Veteran filed an application, seeking to reopen the claims.  The current appeal arises from the RO's October 2009 rating decision that found new and material evidence had not been received.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  38 U.S.C.A. § 5108; Smith v. West, 12 Vet. App. 312 (1999).

Also, if VA finds that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a veteran's claim in light of all evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" evidence as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., at 117.  In other words, the regulation's requirement that new and material evidence raise a reasonable possibility of substantiating the claim does not mean that the newly submitted evidence, by itself, must substantiate all previously unproven elements of the claim.  Id. at 121.

The Board finds that new and material evidence has been submitted since the last final rating decision in January 1994.  The evidence of record at that time consisted of service treatment records documenting the Veteran's injuries sustained in a helicopter crash in June 1961.  Also of record is a notation from the Pennsylvania Adjutant General's Office dated November 22, 1963, which indicated the Veteran was not on active duty on June 4, 1961 when injured, but rather was in a civilian technician status and thereby failed to meet the basic eligibility criteria for service connection.  In addition, there was no line of duty determination made.  Also of record are various written statements by the Veteran, and post-service medical records showing continued residuals of the injuries.

Since the January 1994 rating decision, newly-received evidence includes a September 1963 DD Form 261, Report of Investigation, which held that at the time of the helicopter crash, the Veteran was a passenger authorized to fly as a full-time salaried mechanic.  Significantly, this document also reflects that those injuries were in the line of duty and that the Veteran was in IDT status.  

As noted previously, in denying the Veteran's claim the RO basically found that the Veteran was not on ADT or IDT.  Rather, his duty status at the time of injury was as a civilian technician.  New evidence would thereby be considered to be material if it resolved any element that was previously not shown.  Shade supra.  In this case, the regulation at 38 C.F.R. § 3.156(c) provides that, under certain circumstances, if official service department records are added to the file after VA issues a decision on a claim, VA will reconsider the claim.  The investigation report (DD 261) is relevant because it reflects IDT, which was not confirmed at the time of the prior denial.  Because the newly-associated service record is a relevant official service department record that existed at the time of the prior denial but had not been associated with the claims file, VA must reconsider the claim.  38 C.F.R. § 3.156(c). 
III.  Law and Analysis - Service Connection

The Veteran seeks service connection for right hip and left shoulder disabilities.  He essentially contends that he sustained injuries to his right hip and left shoulder in a June 1961 helicopter crash during a period of active duty.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. § 3.303, 3.306.  

Active military service includes (1) active duty (AD), but also (2) any period of active duty training (ADT) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(21), (24)(B); 38 C.F.R. § 3.6(a).  See also Brooks v. Brown, 5 Vet. App. 484 (1994).

ADT includes full-time duty performed for training purposes by members of the Reserves or National Guard.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ADT, while weekend drills are IDT.  

Service connection for certain chronic diseases, including degenerative joint disease, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Degenerative joint disease is listed in section 3.309(a).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

Service treatment records confirm that on June 4, 1961, the Veteran was involved in a helicopter crash, which resulted in a closed reduction of fracture dislocation of the right hip and left shoulder contusion.  The Veteran was hospitalized at a VA Hospital until July 24, 1961.  See VA Clinical Narrative Summary dated June 4, 1961 to July 24, 1961.  A second VA clinical records shows that the Veteran was readmitted in September 1961 following two months of bed rest where is his cast was removed.  X-rays showed osteopetrosis of the right femoral head indicating the femoral head was viable.  Except for expected myotatic contract resulting in limitation of motion in the hips, knees and ankle of the right side and some post immobilization swelling the Veteran had no difficulty.  In December 1962 the Veteran was seen 18 months postoperative and was doing well with good motion, no pain and no limp.  His shoulder motion was good, but with some grating.  

An individual sick slip, also dated June 4, 1961, shows the Unit Commander and the Medical Officer both considered the Veteran's injuries in the line of duty.  See DD Form 689.

The record includes a September 1963 line of duty determination which held that injuries incurred as a result of the June 4, 1961 helicopter crash were incurred in line of duty and that the Veteran was in IDT status.  However, as stated above this document also shows the Veteran was authorized to fly as a full-time salaried mechanic and appears to indicate he may have been functioning as a civilian employee.  See DD Form 261, Report of Investigation, Line of Duty and Misconduct Status.  Such status is not considered to be military service within the applicable statutes and regulations governing veterans' disability compensation benefits.  In other words, the Veteran is considered a civilian employee when functioning as a civilian technician even if it may be with the Air Force or National Guard.  

Also of record is correspondence from the Pennsylvania Adjutant General's Office dated November 22, 1963, which indicates the Veteran was in a civilian technician status on June 4, 1961 when injured and not on active duty.  It was noted that a line of duty determination had not been made.  

The Board notes that evidence regarding the Veteran's duty status (i.e., civilian technician as opposed to ADT or IDT) at the time of the helicopter crash is in equipoise.  That said, the Board is required to give him the benefit of the doubt on any material issue of fact.  See 38 C.F.R. § 3.102.  Given that directive, the Board finds that the September 1963 line of duty determination reasonably supports his assertions regarding his duty status at the time of the accident.  In this case, the record contains sufficient supporting evidence that the Veteran was on IDT on June 4, 1961.  As a result, the Veteran's left shoulder and right hip injuries were incurred in the line of duty.  38 C.F.R. § 3.1(m).  Consequently the remaining issue for the Board's consideration is whether the record contains competent and/or credible lay or medical evidence of a nexus between the right hip and left shoulder injuries that occurred during IDT on June 4, 1961 and the currently diagnosed status post total right hip arthroplasty and left shoulder degenerative joint disease.
As to evidence of a medical nexus, the Board notes that in July 2009, the Veteran underwent VA examination.  The report reflects the examiner interviewed the Veteran, reviewed the claims file in its entirety, took a detailed history of the Veteran's injuries sustained in the 1961 helicopter crash and discussed his medical treatment during and since service as well as his current medical problems.  The Veteran's employment as a civil technician with the National Guard and discussion of his duty status at the time of the accident were also summarized in the report.  

The Veteran reported that he had been placed on light duty for one year after the helicopter crash and was later medically discharged due to his injuries from that accident.  After discharge from the military in 1965, the Veteran stated that he continued to follow up for several years receiving physical therapy and injections with limited relief.  He reported continued right hip and left shoulder pain and denied any other injury to the right hip or left shoulder following the helicopter crash.  He eventually underwent a right hip replacement in 2002.  Following an examination and interview of the Veteran, the examiner essentially concluded that based on evidence in the record, the period of service in which the helicopter accident took place is properly recognized as active duty, but did not otherwise opine as to whether his currently diagnosed status post right total arthroplasty and left shoulder degenerative joint disease were related to his military service.  

The Veteran has since competently and credibly testified that he was severely injured in the helicopter crash and that his current medical problems are related that incident.  See July 2014 Hearing Transcript (Tr.) at page 15.  

Given the above, the Board finds that the evidence is in relative equipoise as to whether the Veteran's current status post right total hip arthroplasty and left shoulder degenerative arthritis are related to injuries that occurred during IDT.  As previously noted, the Board accepts that the Veteran injured his right hip and left shoulder during a period of IDT in June 1961, and was treated for right hip fracture and dislocation and left shoulder contusion.  The Veteran has also provided both competent and credible statements that his current right hip and left shoulder problems began with that incident.  Further, there is competent and credible evidence that after service the Veteran continued to suffer from right hip and left shoulder problems since then, assertions that he is competent to make.  

The Board finds this is all positive evidence that supports a finding of nexus in this case either based on continuity of symptomatology or presumptive service connection for chronic diseases.  See 38 C.F.R. §§ 3.303(b); 3.307, 3.309(a). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).  After carefully reviewing and weighing the evidence of record, the Board is satisfied that it is as likely as not that the Veteran's currently diagnosed status post right total hip arthroplasty and left shoulder degenerative joint disease are a continuation of the injuries documented in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.303(d).  

Resolving all doubt in the Veteran's favor service connection for status post right total hip arthroplasty and service connection for left shoulder degenerative joint disease are granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

New and material evidence having been received, the claims for service connection right hip, left shoulder, right knee, left knee, left ankle, and back disabilities are reopened.

Service connection for status post right total hip arthroplasty is granted.

Service connection for degenerative joint disease of the left shoulder is granted.


REMAND

In light of the Board's finding that the previously denied claims for service connection for right knee, left knee, left ankle, and back are reopened, the underlying issues must be considered on a de novo basis in order to avoid any prejudice to the Veteran.  However, additional evidentiary development is necessary before a decision can be reached on the merits of these remaining claims.  

The service treatment records document the Veteran's involvement in a helicopter crash in June 1961.  At that time, complaints were primarily confined to the right hip, left shoulder and nose, with no mention of the knees, left ankle, or back.  A clinical record dated in December 1962 shows the Veteran was hospitalized for further observation and treatment of his right hip fracture 18 months postoperative.  His main complaint at that time was from the coccyx which was truly tender.  

Presently the Veteran has multiple musculoskeletal disorders diagnosed on VA examination in September 2009, including coccyx injury, resolved, with residual low back pain,; degenerative disc disease of the lumbar spine; arthritis of the right and left knees; and fracture fragment of the left ankle.  However the VA examiner did not provide an opinion regarding etiology or onset.

In this case, none of the medical opinions of record provides sufficient evidence to address whether or not the Veteran's claimed disabilities are connected to his military service.  Although his in-service injury was limited to a right hip dislocation/fracture and left shoulder contusion, the June 1961 helicopter crash does represent an "incident"  in service and thus raises significant medical questions regarding whether the Veteran now has continuing/chronic residuals.  For this reason, the Board finds that additional VA examination would be helpful in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board stresses that, because the Veteran is competent to report the onset of back, bilateral knee, and left ankle pain since service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses), the examiner must acknowledge and discuss the Veteran's contention that he developed his claimed disabilities during service and that he has experienced continued problems since that time.  



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names of any VA or non-VA health care provider that has treated him for his back, bilateral knee, and left ankle conditions that are not already in the claims file.  After providing the necessary authorization to enable the AOJ to obtain such evidence on her behalf, all identified records must be obtained.

Such attempts to obtain such records should be documented.  If the AOJ is unable to obtain any pertinent evidence identified by the Veteran, he should be so informed.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received). All attempts should be documented in the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his current back, bilateral knee, and left ankle disorders.  The claims file must be made available to the examiner for review.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  All indicated tests and studies (e.g., X-rays) should be performed, and the examiner should review such results prior to completing the report.  The examiner should indicate whether any degenerative changes shown on X-ray support diagnoses of arthritis involving the back, bilateral knees, and left ankle. 

Based on a physical examination, personal interview, and comprehensive review of the claims file, the examiner should clearly identify any back, bilateral knee, and left ankle disorders.  For any such diagnosed disability(ies), including the previously diagnosed lumbar disc disease, arthritis of the knees, and left ankle fracture fragment, the examiner should address whether they at least as likely as not (i.e., a 50 percent probability or greater) had their clinical onset during the Veteran's military service or are otherwise related to service.  If any diagnosed disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

In providing an opinion, the examiner should address the Veteran's in-service helicopter accident as the possible onset of, or precursor to, any currently diagnosed disabilities and discuss the likelihood that his current symptoms would have resulted from it.  The examiner is asked to carefully consider the objective medical findings in the service treatment records.  The examiner should also remain mindful of the fact that the Veteran is competent to say he sustained an injury in an accident during service, even if it is not actually documented in his service treatment records.  The examiner is also advised that the Veteran is competent to report his symptoms, and that his assertions of continuity of back, bilateral knee, and left ankle problems since service must be considered in formulating the requested opinion.  He/She should also set forth medical reasons for accepting or rejecting the Veteran's reports (lay observations) concerning any back, bilateral knee, or left ankle problems during and since service.

A rationale for all opinions offered should be provided.  If the examiner(s) feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate. 

4.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further appellate consideration.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


